DETAILED ACTION
This office action is in response to application filed on 12/28/2020.
Claims 1-14, and 31-32 are pending of which claims 1, 9 and 32  are independent claims, and claims 15-30 are canceled.
IDS, filed on 02/03/2021 and 03/18/2022, is considered.
This application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-14, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US. Pub. 20170230933 to Radulescu (hereinafter “Radulescu”).

Regarding claim 1: Radulescu discloses  an information transmission method, applied to a base station and comprising: determining transmission configuration information of an unlicensed spectrum (Radulescu , see paragraph [0040] an eNB may attempt to communicate information to a UE based on the TDM protocol during periods of time referred to as “configuration windows” or downlink monitoring transmission configuration (DMTC) windows), the transmission configuration information being configured to indicate each data transmission starting position in a preset time window (Radulescu , see paragraph [0054], a plurality of DMTC windows are spread out across a DRX cycle; the DMTC windows may only occur for a specified period of time. For example, the DMTC window may be 6 ms in length. and the eNB may have a 6 ms window to access the wireless medium and transmit one or more anchor signals (or other signals) to listening UEs, each successive DMTC window may be separated from other DMTC windows by a predetermined amount of time or frames, represented by interval, for example, the start time of DMTC window may be separated from the start time of adjacent DMTC window or DMTC window by 80 ms, 160 ms, or 320 ms);  sending the transmission configuration information to user equipment (UE) (Radulescu , see paragraph [0040] an eNB may attempt to communicate information to a UE based on the TDM protocol during periods of time referred to as “configuration windows” or downlink monitoring transmission configuration (DMTC) windows; the eNB  may transmit or broadcast anchor signals to the UE during a DMTC window; these anchor signals can contain paging indicators, which may indicate that the eNB has data for a specified UE, for example, the eNB may transmit or broadcast an anchor signal with a paging indicator to a UE  to indicate that there is a message for the UE, and it should be noted that the eNB may have a lower success rate of transmitting paging indicators (or other information) compared with transmission using a  licensed spectrum and an eNB  may assign a 1 ms paging opportunity to each UE, per paging Discontinuous Reception (DRX) cycle  (e.g., every 160 ms), and the eNB does not have to contend for the wireless communication medium to transmit paging information to the UE  during this 1 ms); and performing information transmission with the UE using a channel of the unlicensed spectrum according to the transmission configuration information (Radulescu , see paragraph [0040] in LTE-U or MuLTEfire, the transmission of information to a UE may depend upon whether or not the eNB is able to secure the wireless medium, as other devices may also attempt to secure the wireless medium for their own communications at the same time as the eNB (e.g., the wireless medium may be occupied), an eNB  may not be able to guarantee ahead of time that a previously scheduled paging opportunity in LTE-U or MuLTEfire will occur, which may require retransmission, accounting for an additional delay in communications).

Regarding claim 2: Radulescu discloses  the method of claim 1, wherein determining the transmission configuration information of the unlicensed spectrum comprises: monitoring a channel condition of the unlicensed spectrum; and determining the transmission configuration information of the unlicensed spectrum according to the channel condition of the unlicensed spectrum(Radulescu , see paragraph [0040] in LTE-U or MuLTEfire, the transmission of information to a UE may depend upon whether or not the eNB is able to secure the wireless medium, as other devices may also attempt to secure the wireless medium for their own communications at the same time as the eNB (e.g., the wireless medium may be occupied), an eNB  may not be able to guarantee ahead of time that a previously scheduled paging opportunity in LTE-U or MuLTEfire will occur, which may require retransmission, accounting for an additional delay in communications).
  
Regarding claim 3: Radulescu discloses  the  method of claim 1 [[or 2]], wherein determining the transmission configuration information of the unlicensed spectrum comprises: determining a number of data transmission starting positions in the preset time window; configuring each data transmission starting position in the preset time window according to the number of the data transmission starting positions, to obtain configuration information; and determining the transmission configuration information of the unlicensed spectrum according to the configuration information of the data transmission starting positions in the preset time window(Radulescu , see paragraph [0054], a plurality of DMTC windows are spread out across a DRX cycle; the DMTC windows may only occur for a specified period of time, for example, the DMTC window may be 6 ms in length. and the eNB may have a 6 ms window to access the wireless medium and transmit one or more anchor signals (or other signals) to listening UEs, each successive DMTC window may be separated from other DMTC windows by a predetermined amount of time or frames, represented by interval, for example, the start time of DMTC window may be separated from the start time of adjacent DMTC window or DMTC window by 80 ms, 160 ms, or 320 ms);
.  
Regarding claim 4: Radulescu discloses  the  method of claim 1 [[or 2]], wherein determining the transmission configuration information of the unlicensed spectrum comprises: querying a preset transmission configuration list according to preset reference information to determine target configuration information of [[the]] data transmission starting positions in the preset time window, a preset position configuration list comprising a correspondence between preset reference information and configuration information of preset data transmission starting positions(Radulescu , see paragraph [0054], a plurality of DMTC windows are spread out across a DRX cycle; the DMTC windows may only occur for a specified period of time. For example, the DMTC window may be 6 ms in length. and the eNB may have a 6 ms window to access the wireless medium and transmit one or more anchor signals (or other signals) to listening UEs, each successive DMTC window may be separated from other DMTC windows by a predetermined amount of time or frames, represented by interval, for example, the start time of DMTC window may be separated from the start time of adjacent DMTC window or DMTC window by 80 ms, 160 ms, or 320 ms); and determining the transmission configuration information of the unlicensed spectrum according to the target configuration information Radulescu , see paragraph [0040], an eNB may transmit or broadcast an anchor signal with a paging indicator to the UE  to indicate that there is a message for the UE, for unlicensed spectrum a DMTC signal is normally available and of known waveform at all times. 
.  
Regarding claim 5: Radulescu discloses  the method of claim 4, wherein determining the transmission configuration information of the unlicensed spectrum according to the target configuration information comprises: querying a preset index list according to the target configuration information to determine a target index corresponding to the target configuration information(Radulescu , see paragraph [0040] , specific to TDM access, anchor signals may contain paging indicators may be carried by or downlink monitoring transmission configuration (DMTC) windows , which may indicate that the eNB has data for a specified UE; the eNB may transmit or broadcast an anchor signal with a paging indicator to the UE  to indicate that there is a message for the UE, for unlicensed spectrum a DMTC signal is a preset signal that is normally available with  known waveform at all times), the preset index list comprising a correspondence between a preset index and the configuration information of the preset data transmission starting positions; and generating the transmission configuration information of the unlicensed spectrum according to the target index (Radulescu , see paragraph [0040] , an eNB  may attempt to communicate information to a UE  based on the TDM protocol during periods of time referred to as “configuration windows” or downlink monitoring transmission configuration (DMTC) windows, or another name for these periods of time may be downlink transmission windows (DTxW), and during this window time, for example, the eNB  may transmit or broadcast anchor signals to the UE; specific to TDM access, these anchor signals may contain paging indicators, which may indicate that the eNB has data for a specified UE; the eNB may transmit or broadcast an anchor signal with a paging indicator to the UE  to indicate that there is a message for the UE, for unlicensed spectrum a DMTC signal is normally available and of known waveform at all times. 

Regarding claim 7: Radulescu discloses  the  method of claim 1, wherein sending the transmission configuration information to the UE comprises: configuring a preset signal configured to identify data transmission starting positions on the unlicensed spectrumRadulescu , see paragraph [0040], an eNB may transmit or broadcast an anchor signal with a paging indicator to the UE  to indicate that there is a message for the UE, for unlicensed spectrum where  a DMTC signal is normally available and of known waveform at all times, in a target time-frequency resource according to the transmission configuration information (Radulescu , see paragraph [0054],  a start time of DMTC is every 80 ms, 160 ms, or 320 ms, i.e., each successive DMTC window may be separated from other DMTC windows by a predetermined amount of time or frames, represented by an interval, for example, the start time of DMTC window may be separated from the start time of adjacent DMTC window or DMTC window by 80 ms, 160 ms, or 320 ms, and during the times in which a DMTC window  is not present); and sending the transmission configuration information to the UE through the target time-frequency resource carrying the preset signal(Radulescu , see paragraph [0040] an eNB may attempt to communicate information to a UE based on the TDM protocol during periods of time referred to as “configuration windows” or downlink monitoring transmission configuration (DMTC) windows).  

Regarding claim 8: Radulescu discloses  the method of claim 1, wherein performing information transmission with the UE using the channel of the unlicensed spectrum according to the transmission configuration information comprises: responsive to that an idle channel resource of the unlicensed spectrum is detected, sending downlink data to the UE according to the transmission configuration information (Radulescu , see paragraph [0069], the UE may continue to listen for paging indications for the duration of the DMTC window, but may choose to stop listening after a paging indication is decoded, during the DMTC window  (or before) the eNB may attempt to gain access of the wireless medium to transmit paging indications or other information to the UEs, the eNB  may transmit paging indications (e.g., P-RNTI) in one of the remaining subframes, a UE assigned to the DMTC window may obtain a paging indication, even if the eNB did not obtain access to the wireless medium at a predetermined time, and not need to wait for a full DRX cycle before receiving another opportunity to receive the paging indication, the eNB may gain access to transmit on the wireless medium through various, such as, the eNB may utilize a higher-priority medium contention mechanism to obtain access to the wireless medium during the DMTC windows).

Regarding claim 9: Radulescu discloses an information transmission method, applied to user equipment (UE) and comprising: acquiring position reference information, the position reference information being configured to determine a data transmission starting position on an unlicensed spectrumRadulescu , see paragraph [0040], an eNB may transmit or broadcast an anchor signal with a paging indicator to the UE  to indicate that there is a message for the UE, for unlicensed spectrum a DMTC signal is normally available and of known waveform at all times; determining the data transmission starting position on the unlicensed spectrum according to the position reference information; and performing information transmission with a base station using a channel of the unlicensed spectrum channel according to the data transmission starting position(Radulescu , see paragraph [0054], a plurality of DMTC windows are spread out across a DRX cycle; the DMTC windows may only occur for a specified period of time, for example, the DMTC window may be 6 ms in length. and the eNB may have a 6 ms window to access the wireless medium and transmit one or more anchor signals (or other signals) to listening UEs, each successive DMTC window may be separated from other DMTC windows by a predetermined amount of time or frames, represented by interval, for example, the start time of DMTC window may be separated from the start time of adjacent DMTC window or DMTC window by 80 ms, 160 ms, or 320 ms).  

Regarding claim 10: Radulescu discloses  the  method of claim 9, wherein acquiring the position reference information comprises: acquiring transmission configuration information sent by the base station for the unlicensed spectrum, the transmission configuration information being configured to indicate each data transmission starting position in a preset time windowRadulescu , see paragraph [0040], an eNB may transmit or broadcast an anchor signal with a paging indicator to the UE  to indicate that there is a message for the UE, for unlicensed spectrum a DMTC signal is normally available and of known waveform at all times; and determining the data transmission starting position on the unlicensed spectrum according to the position reference information comprises: determining the data transmission starting position on the unlicensed spectrum according to the transmission configuration information(Radulescu , see paragraph [0054], a plurality of DMTC windows are spread out across a DRX cycle; the DMTC windows may only occur for a specified period of time, for example, the DMTC window may be 6 ms in length. and the eNB may have a 6 ms window to access the wireless medium and transmit one or more anchor signals (or other signals) to listening UEs, each successive DMTC window may be separated from other DMTC windows by a predetermined amount of time or frames, represented by interval, for example, the start time of DMTC window may be separated from the start time of adjacent DMTC window or DMTC window by 80 ms, 160 ms, or 320 ms).  
 
Regarding claim 11: Radulescu discloses  the method of claim 10, wherein the transmission configuration information comprises indication information of each data transmission starting position in the preset time window (Radulescu , see paragraph [0054], a plurality of DMTC windows are spread out across a DRX cycle; the DMTC windows may only occur for a specified period of time. For example, the DMTC window may be 6 ms in length. and the eNB may have a 6 ms window to access the wireless medium and transmit one or more anchor signals (or other signals) to listening UEs, each successive DMTC window may be separated from other DMTC windows by a predetermined amount of time or frames, represented by interval, for example, the start time of DMTC window may be separated from the start time of adjacent DMTC window or DMTC window by 80 ms, 160 ms, or 320 ms).

Regarding claim 12: Radulescu discloses  the method of claim 10, wherein the transmission configuration information comprises a target index; and determining the data transmission starting position on the unlicensed spectrum according to the transmission configuration information (Radulescu , see paragraph [0040] , specific to TDM access, anchor signals may contain paging indicators may be carried by or downlink monitoring transmission configuration (DMTC) windows , which may indicate that the eNB has data for a specified UE; the eNB may transmit or broadcast an anchor signal with a paging indicator to the UE  to indicate that there is a message for the UE, for unlicensed spectrum a DMTC signal is a preset signal that is normally available with  known waveform at all times) comprises: querying a preset index list according to the target index to determine target configuration information, corresponding to the target index, of the data transmission starting position, the preset index list comprising a correspondence between a preset index and configuration information of data transmission starting positions(Radulescu , see paragraph [0040] , an eNB  may attempt to communicate information to a UE  based on the TDM protocol during periods of time referred to as “configuration windows” or downlink monitoring transmission configuration (DMTC) windows, or another name for these periods of time may be downlink transmission windows (DTxW), and during this window time, for example, the eNB  may transmit or broadcast anchor signals to the UE; specific to TDM access, these anchor signals may contain paging indicators, which may indicate that the eNB has data for a specified UE; the eNB may transmit or broadcast an anchor signal with a paging indicator to the UE  to indicate that there is a message for the UE, for unlicensed spectrum a DMTC signal is normally available and of known waveform at all times. 

Regarding claim 13: Radulescu discloses  the  method of claim 9, wherein acquiring the position reference information comprises: detecting a preset signal configured to identify the data transmission starting position on the unlicensed spectrum; and determining the data transmission starting position on the unlicensed spectrum according to a preset transmission position configuration rule and position information of the preset signal(Radulescu , see paragraph [0069], the UE may continue to listen for paging indications for the duration of the DMTC window, but may choose to stop listening after a paging indication is decoded, during the DMTC window  (or before) the eNB may attempt to gain access of the wireless medium to transmit paging indications or other information to the UEs, the eNB  may transmit paging indications (e.g., P-RNTI) in one of the remaining subframes, a UE assigned to the DMTC window may obtain a paging indication, even if the eNB did not obtain access to the wireless medium at a predetermined time, and not need to wait for a full DRX cycle before receiving another opportunity to receive the paging indication, the eNB may gain access to transmit on the wireless medium through various, such as, the eNB may utilize a higher-priority medium contention mechanism to obtain access to the wireless medium during the DMTC windows).
.  
Regarding claim 14: Radulescu discloses  the  method of claim 9, wherein performing information transmission with the base station using the unlicensed spectrum channel according to the data transmission starting position comprises at least one of: acquiring downlink data sent by the base station through the channel of the unlicensed spectrum according to the data transmission starting position; or transmitting uplink data to the base station through the channel of the unlicensed spectrum according to the data transmission starting position(Radulescu , see paragraph [0069], the UE may continue to listen for paging indications for the duration of the DMTC window, but may choose to stop listening after a paging indication is decoded, during the DMTC window  (or before) the eNB may attempt to gain access of the wireless medium to transmit paging indications or other information to the UEs, the eNB  may transmit paging indications (e.g., P-RNTI) in one of the remaining subframes, a UE assigned to the DMTC window may obtain a paging indication, even if the eNB did not obtain access to the wireless medium at a predetermined time, and not need to wait for a full DRX cycle before receiving another opportunity to receive the paging indication, the eNB may gain access to transmit on the wireless medium through various, such as, the eNB may utilize a higher-priority medium contention mechanism to obtain access to the wireless medium during the DMTC windows).
 
Regarding claim 31: Radulescu discloses a base station, comprising: a processor; and a memory configured to store an instruction executable by a processor, wherein the processor is configured to perform the method of claim 1(Radulescu , see paragraph [0010] ,a processor configured to assign an interval of time for transmission on an unlicensed communication spectrum to a long term evolution unlicensed (LTE-U) device, and  a transmitter is configured to broadcast an anchor signal during the interval of time on the unlicensed communication spectrum, the anchor signal comprising a paging indication for the LTE-U device).  

Regarding claim 32: Radulescu discloses a User equipment (UE), comprising: a processor; and a memory configured to store an instruction executable by a processor, wherein the processor is configured to: acquire position reference information, the position reference information being [[used]] configured to determine a data transmission starting position on an unlicensed spectrum; determine the data transmission starting position on the unlicensed spectrum according to the position reference information; and perform information transmission with a base station using a channel of the unlicensed spectrum according to the data transmission starting position(Radulescu , see paragraph [0069], the UE may continue to listen for paging indications for the duration of the DMTC window, but may choose to stop listening after a paging indication is decoded, during the DMTC window  (or before) the eNB may attempt to gain access of the wireless medium to transmit paging indications or other information to the UEs, the eNB  may transmit paging indications (e.g., P-RNTI) in one of the remaining subframes, a UE assigned to the DMTC window may obtain a paging indication, even if the eNB did not obtain access to the wireless medium at a predetermined time, and not need to wait for a full DRX cycle before receiving another opportunity to receive the paging indication, the eNB may gain access to transmit on the wireless medium through various, such as, the eNB may utilize a higher-priority medium contention mechanism to obtain access to the wireless medium during the DMTC windows).
.   
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim  6 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170230933 Radulescu (hereinafter “Radulescu”) in view of WO. Pub. 2017049727 to Zhu (hereinafter “Zhu”)


Regarding claim 6: Radulescu discloses  determining transmission configuration information of an unlicensed spectrum. However, Radulescu does not explicitly teach the method of claim 1, wherein sending the transmission configuration information to the UE comprises: loading the transmission configuration information in target resource bits of preset signaling; and sending the transmission configuration information to the UE through the preset signaling, wherein the preset signaling comprises any one of: Radio Resource Control (RRC) signaling, Medium Access Control (MAC) Control Element (CE) signaling and physical-layer downlink control signaling. However, Zhu in the same or similar field of endeavor teaches the method of claim 1, wherein sending the transmission configuration information to the UE comprises: loading the transmission configuration information in target resource bits of preset signaling; and sending the transmission configuration information to the UE through the preset signaling, wherein the preset signaling comprises any one of: Radio Resource Control (RRC) signaling, Medium Access Control (MAC) Control Element (CE) signaling and physical-layer downlink control signaling(WO2017049727, see Section description, paragraph 08,  Receiving preset signal of a radio resource control RRC signaling, MAC CE or physical layer signaling of the base station on the licensed spectrum or the unlicensed spectrum, and parsing the uplink time slot allocated by the base station ).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Zhu into Radulescu’s system/method because it would allow used of  the data transmission method  and apparatus defined  based on uplink multiplexing.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improved the resource utilization rate of channel resources (Zhu; abstract).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

                                                                                           /AYAZ R SHEIKH/                                                                     Supervisory Patent Examiner, Art Unit 2476